Citation Nr: 1741264	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for irritable bowel syndrome as a complication of an April 1999 cystectomy with an ileal conduit and a July 1999 ileal conduit revision performed at a VA Medical Center (VAMC). 

2. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for depression following the April 1999 cystectomy with an ileal conduit and July 1999 ileal conduit revision performed at a VAMC.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1971 to October 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

These matters were remanded by the Board for additional development in November 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that there is documentation in the file that the Veteran failed to report for a VA examination concerning his claimed conditions that was scheduled for 2013.  However, there is no documentation that the Veteran was ever notified of this scheduled examination.  Failure to receive notice of an examination could provide good cause for the failure to report.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Additionally, the Veteran and his representative have submitted correspondence showing that the Veteran is willing to participate in an examination and that he was not informed about the scheduled VA examination.  

Here, the Board finds that the Veteran has provided good cause for not attending the scheduled examination.  A review of the evidence of record shows no copies of correspondence sent to the Veteran or reports of contact showing that Veteran was notified about the scheduled VA examination.  Thus, on remand, he should be rescheduled for the requested VA examination. The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an appropriate examiner, to ascertain the etiology of any currently diagnosed gastrointestinal and psychiatric disabilities. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. The examiner must independently review the record for pertinent evidence, and must acknowledge and comment upon the following:

* The Veteran is a quadriplegic secondary to a gunshot wound and has a history of neurogenic bladder with urinary incontinence, hyperreflexia, and detrusor sphincter dyssynergia;

* An April 1999 VA discharge summary report showing that he underwent a cystectomy with an ileal conduit, as well as a cholecystecomy; final diagnosis was neurogenic bladder secondary to a spinal cord injury with urinary incontinence; 

* An April 1999 VA home health note referring to the Veteran's mobility limitations due, in part, to diarrhea;

* A July 1999 VA discharge summary report showing that the Veteran was hospitalized for an ileal conduit revision which he tolerated the surgery well and had a relatively unremarkable postoperative course, complicated only by a transient ileus; 

* A September 2002 VA treatment note showing complaints of periodic diarrhea and hemorrhoids;

* A November 2004 VA treatment note showing bowel complaints; 

* A January 2008 VA note showing that the Veteran was admitted to a VAMC due to suicidal ideations, and noting a history of depression and suicidal ideations; 

* The Veteran's 2008 claim asserting that he has irritable bowel syndrome due to VA's incorrect placement of the urostomy because too much intestine was removed, which in turn, has caused psychiatric problems; 

* A July 2009 VA statement provided by a VA gastroenterologist indicating that the Veteran does not have a gastrointestinal abnormality or disability secondary to the 1999 VA surgeries, and; 

* A November 2009 opinion provided by a VA genitourinary specialist finding "nothing out of the ordinary" with the 1999 surgeries.

After having reviewed the entire record, provide the following opinions:

(a)Did the Veteran develop an additional gastrointestinal or psychiatric disability, to include irritable bowel syndrome and depression, as a result of VA medical treatment in April and July 1999? Comment on the Veteran's contention regarding incorrect placement of the urostomy. 

(b) If so, was the additional disability beyond the natural progress of the condition for which treatment was provided?

(c) Was the additional disability proximately caused by carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on VA's part?

(d) Was any additional disability proximately caused by an event not reasonably foreseeable? That is, was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures? 
 
In addressing these questions, the examiner should opine whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or whether VA furnished the hospital care or medical treatment without the Veteran's informed consent.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. 

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




